DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed Indian Patent Application No. 201721028487, filed on August 10, 2017, which is acknowledged.
Drawings
The drawings were received on 03/15/2018.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2018 has been considered by the examiner. 

Response to Arguments
Applicant’s amendments and remarks submitted 08/10/2022 have been fully considered by the examiner. 
Regarding remarks directed to the rejection of claims under 35 USC § 101 ,the applicant’s remarks are unpersuasive and the rejection has been maintained.
Applicant has argued that the claims are directed to a solving a problem under Step 2B. The examiner has analyzed the claims per MPEP 2106, where the claims recite a mathematical concepts, included expressed equation, formulas and mathematical relationships, for computing optimized parameters, see MPEP 2106.04(a)(2)(I) and the 2019 PEG. The additional amended limitations were not found to be sufficient to transform the recited abstract idea into practical application. The claims as examined, individually and as an ordered combination (e.g. as a whole) do not recite what have the courts have identified as "significantly more”.  The claims do not appear to clearly recite how the desired outcome/results are achieved, and thus the claims are considered directed to an abstract idea. See full rejection below.

Regarding remarks directed to the rejection of claims under 35 USC § 103 , the amended claims have been considered and the rejection made in the previous office action has been withdrawn in light of claim amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “wherein the jointly optimized parameters for maximizing performance of binary classification by maintaining a steadiness and by obtaining a smooth non-linear decision boundary unperturbed by outliers” that renders the claim indefinite because the limitation is unclear. Specifically, it is unclear what the intended scope of the limitation should because of the following issues for example:
“wherein the jointly optimized parameters for maximizing performance of binary classification by” does not clearly disclose what the by is “acting on” as in are the optimized parameters optimized by “maintaining a steadiness and by obtaining a smooth non-linear decision boundary unperturbed by outliers”; or is the performance of the binary classification optimized by “maintaining a steadiness and by obtaining a smooth non-linear decision boundary unperturbed by outliers”
“maintaining a steadiness” as claimed the term “steadiness” is a relative term where the claim limitation dose not recited a measurement for determining when a steadiness is achieved and also what is evaluated (e.g. what is feature/signal/data is considered when achieving the maintained steadiness)
“obtaining a smooth non-linear decision boundary unperturbed by outliers” follows the limitation “wherein the step of 15jointly optimizing the hyperparameters comprises: (i) eliminating outliers in the matrix P to obtain a steadiness matrix Psteady; … and obtaining an optimal non-linear decision boundary based on the jointly optimized hyperparameters (yopt and vopt) for maximizing performance of binary classification” Given that the optimized parameters are used to obtain the decision boundary what role would eliminated outliers have in obtaining the claimed decision boundary? Is there a missing step? Also what is the measurement for ascertain when “a smooth non-linear” decision boundary is obtained is unclear. 
The limitation is simply incoherent, and while the examiner has highlighted some issues with the limitation, one of ordinary skill in the art would not be able to ascertain the intended scope of the limitation and thus the claim limitation renders the claim indefinite.
	Regarding claims 3 and 5, the claims recite similar limitations to claim 1 limitation above and are thus rejected under the same rationale.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: data or features (i.e. Electrocardiogram (ECG) and phonocardiogram (PCG) signals; cardio-vascular signals) that are processed in order to achieve the claimed “…, thereby the binary classification reduces misclassification errors in identifying cardio-vascular abnormality in Electrocardiogram (ECG) and phonocardiogram (PCG) signals.” It appears that there is a gap between the claimed achieved outcome/desired result and the mathematical computations for optimizing parameters within a support vector machine, which renders the claim indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception. 

Step 1: This part of the eligibility analysis evaluates whether the claim(s) falls within any statutory category. See MPEP 2106.03: 
According to the first part of the Alice analysis, in the instant case, the claims were determined to be directed to one of the four statutory categories: an article of manufacture (claim 5), a method/process (claims 1-2), a machine/system/product (claim 3-4), and a composition of matter. Based on the claims being determined to be within of the four categories (i.e., process, machine, manufacture, or composition of matter), (Step 1).

Regarding independent claims 1, 3 and 5:
Step 2A Prong One:  This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim.
Applicant’s claim limitations under broadest reasonable interpretation covers activities classified under the mathematical concepts grouping defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations, see MPEP 2106.04(a)(2)(I) and the 2019 PEG. As evaluated below:
Regarding independent claim 1 the claim recites a judicial exception as analyzed below:
jointly optimizing hyperparameters (i) kernel co-efficient y and (ii) rejection rate hyperparameter v, corresponding to a maximum performance Pmax of a one-class support vector machine (OC-SVM), wherein Pmax is identified from a matrix P of combinational values of the hyperparameters; (Mathematical concepts directed to the mathematical calculations for optimizing hyperparameters recited by the claim limitation and the mathematical relationships captured as corresponding the hyperparameter with an identified maximum performance and W model parameters characterizing the one-class support vector machine)
wherein the step of 15jointly optimizing the hyperparameters comprises: (i) eliminating outliers in the matrix P to obtain a steadiness matrix Psteady; (Mathematical concepts directed to mathematical calculations for optimizing hyperparameter to remove data in a matrix)
(ii) computing a steadiness parameter steady based on maximum performance and standard deviation associated with the 20steadiness matrix Psteady; (Mathematical concepts directed to computing parameters based on mathematical calculations of a maximum performance and standard deviation)
 (iii) diversifying the steadiness parameter steady by forming a plurality of matrices Pnew representing a plurality of regions comprising the steadiness matrix Psteady for analyzing new 23steadiness parameter Steady new corresponding to each of the plurality of matrices Pnew; (Mathematical concepts directed to computing a diversified parameter by calculating mathematical relationship as a plurality of matrices including data representing a plurality of regions for computing new parameter corresponding to each of the plurality of matrices for analysis)
(iv) iteratively computing new steadiness parameter Steady new based on step (ii) until a stopping criterion is satisfied, wherein the 5stopping criterion is a ratio of the steadiness parameter Ssteady and the new steadiness parameter  Steady new less than or equal to є, wherein є represents a deviation coefficient tending to 1; (Mathematical concepts directed to computing a new parameter iteratively based on mathematical calculations of the stop criterion)
 (v) selecting a new steadiness matrix PSteady new corresponding to the new steadiness parameterSteady new that meets the stopping 10criterion; (Mathematical concepts directed to computing a  new matrix using a condition using the steadiness parameter and calculation of the stopping criterion)
and (vi) determining a pair Ʀopt of optimal kernel co-efficient yopt and optimal rejection rate hyperparameter vopt corresponding to a maximum performance element of selected new steadiness matrix PSteady new. (Mathematical concepts directed to computing a pair of optimal variables related to calculating a maximum element of a matrix)
and obtaining an optimal non-linear decision boundary based on the jointly optimized hyperparameters (yopt and vopt) for maximizing performance of binary classification. (Mathematical concepts directed to computing a boundary based on joint optimization mathematical calculations for binary classification having numerical outcomes as zeros and ones)
wherein the jointly optimized parameters for maximizing performance of binary classification by maintaining a steadiness and by obtaining a smooth non-linear decision boundary unperturbed by outliers, (Examiner interprets this limitation to recite a mathematical relationship among the claimed optimized parameters, binary classification and decision boundary that us unchanged by outliers (e.g. mathematical relationship as constant with respect to the claimed elements.; See 112(b) rejection above)
If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, mathematical formulas or equations, and mathematical calculation, then it falls within the “mathematical concept” grouping of abstract ideas as discussed above. Thus, limitations noted above also fall into the “mathematical concept” groupings of abstract ideas.
	Regarding claims independent claims 3 and 5 the claims recited similar limitations to those recited in claim 1 limitations and are therefore rejected under the same rationale. 

Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. See 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
Regarding claims 1, 3 and 5 
	This judicial exception is not integrated into practical application. In particular, the claim recites the following limitations:
The preamble is deemed insufficient to transform the judicial exception to a patentable invention to a patentable invention because the recited components are recited at a high level of generality that they represent no more than mere instructions to generally link the judicial exception to the technology environment, see MPEP 2106.05(h):
 Claim 1: processor implemented method;
 Claim 3: a system
Claim 5: A computer program product comprising a non-transitory computer readable medium having a computer readable program embodied therein, wherein the computer readable program, when executed on a computing device, causes the computing device to
With regards to the above limitations: Limitations that  generally link the judicial exception to the technology environment, see MPEP 2106.05(h), do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.06.
thereby the binary classification reduces misclassification errors in identifying cardio-vascular abnormality in Electrocardiogram (ECG) and phonocardiogram (PCG) signals. (See MPEP 2106.05(f): Limitation is directed to mere instructions to apply an exception; the noted “thereby” assumes any outcome of the claimed limitations produces covers all solutions for reducing errors in a data set that is used as part of the analysis, see 112(b) rejection above)
With regards to the above limitation: the claim limitations recites only the idea of an outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished . The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). 
When claim limitations are viewed in combination or as a whole, the claims do not include additional limitations amounting to significantly more than the exception.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, independent claims 1, 3, and 5 are directed to an abstract idea.

Step 2B:  This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05.
Regarding independent claims 1, 3, and 5, the limitations do not include additional elements that are sufficient to amount to significantly more that the judicial exception, as discussed above. 
First, the additional elements considered as part of the preamble are deemed insufficient to transform the judicial exception to a patentable invention to a patentable invention because they generally link the judicial exception to the technology environment, see MPEP 2106.05(h). Mere instructions to generally link the judicial exception to the technology environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Second, the additional element directed to desired outcome are deemed insufficient to transform the judicial exception to a patentable invention to a patentable invention because they are considered mere instructions to apply an exception, see MPEP 2106.05(f) and does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it".
Thus, the claim limitations elements in claims 1, 3, and 5, as examined, individually and as an ordered combination (e.g. as a whole) do not recite what have the courts have identified as "significantly more”.

Allowable Subject Matter
Claims 1, 3, and 5 were searched, but are not rejected under 35 USC 102 nor 35 USC 103.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 3, and 5 would be allowable for disclosing elements directed to determining a optimal pair of hyperparameters based on computing and updating a steadiness matrix and parameter for , as recited by the claim limitation: “wherein the step of 15jointly optimizing the hyperparameters comprises: (i) eliminating outliers in the matrix P to obtain a steadiness matrix Psteady (202a); (ii) computing a steadiness parameter steady based on maximum performance and standard deviation associated with the 20steadiness matrix Psteady (202b);  (iii) diversifying the steadiness parameter steady by forming a plurality of matrices Pnew representing a plurality of regions comprising the steadiness matrix Psteady for analyzing new 23steadiness parameter Steady new corresponding to each of the plurality of matrices Pnew (202c); (iv) iteratively computing new steadiness parameter Steady new based on step (ii) until a stopping criterion is satisfied, wherein the 5stopping criterion is a ratio of the steadiness parameter Ssteady and the new steadiness parameter  Steady new less than or equal to є, wherein є represents a deviation coefficient tending to 1 (202d);  (v) selecting a new steadiness matrix PSteady new corresponding to the new steadiness parameterSteady new that meets the stopping 10criterion (202e); and (vi) determining a pair Ʀopt of optimal kernel co-efficient yopt and optimal rejection rate hyperparameter vopt corresponding to a maximum performance element of selected new steadiness matrix PSteady new (202f).”.
Frank teaches a process for computing the optimal set of parameters that are used optimized the boundary for binary classifications. 
Kal teaches the use of parameter selection methods to optimize the detection of outliers by a single class support vector machine learning techniques. 
Iordanescu et al. (US Pub. No. 2011/0103656): teaches the use of model parameter of the support vector machine can be used to control the ratio of outliers misclassified in the dataset by the model. 
Uddin et al (NPL: “Online least-squares one-class support vector machine for outlier detection in power grid data”): teaches the process for determine the boundary for a one-class support vector machine. 
Kempfner et al. (US Pub No. 2015/0126821): teaches objective of the outlier detector, also called a one-class support vector machine (OC-SVM) classifier, is to classify (unsupervised) the feature samples (G) into two classes: inliers and outliers; and the optimization problem used to determine the non-linear discriminative boundary between the two classes. Where the classified data includes data from signal characterizing heart rate and eletrocardiographycal (ECG) signals.
From IDS Filed 03/15/2022:
Muller et al. (US Pub. No. 2008/0201278): process for selecting model parameters and training a support vector machine to differentiate between a plurality of classes in a data sample and filter data from the training data set in order  to encapsulate the smallest geometric representation of normal data.
Hur et al. (US Pub. No. 2005/0228591): process for training support vector machine to differentiate between different classes in a data sample and filter outliers.
In summary, the references made of record, fail to disclose the required claimed technical features as recited by the claims 1, 3, and 5 limitations noted above. Therefore claims 1,3 and 5 are considered allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ghafoori et al. (NPL: “Unsupervised Parameter Estimation for One-Class Support Vector Machines”): teaches the joint optimization of support vector machine parameters for estimating the support vector machine parameters.
Chen et al. (US Pub. No. 20160238438) teaches one-class support vector machine is an unsupervised kernel-based approach for anomaly detection. It assumes that all positive training samples share some common properties to form one class. And negative training samples can have very different properties without any commonness. There may exist many failure patterns the one-class SVM can be trained to cover all of them as outliers.
Sonalker et al (US Pub. No. 20160188396):  teaches  one-class SVM classifier employs a Radial Basis Function (RBF) as the kernel for defining the hyperplane used of detecting outliers as temporal patterns  for tuning the classifier over time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/O.O.A./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129